[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.2

AMENDMENT NO. 1 to the

EXCLUSIVE LICENSE AGREEMENT

Between

THE JOHNS HOPKINS UNIVERSITY

&

IMMUNOCELLULAR THERAPEUTICS, LTD.

This Amendment No. 1 (“Amendment No. 1”) is made effective as of the date the
last party hereto has executed this Amendment No. 1 (the “Amendment No. 1
Effective Date”) by and between Immunocellular Therapeutics, LTD, a Delaware
corporation, having an address at 23622 Calabasas Road, Suite 300, Calabasas, CA
91302 (“Company”) and The Johns Hopkins University, a corporation of the state
of Maryland, having a principal place of business for the purposes of this
Amendment No. 1 at 100 N. Charles Street, Baltimore, Maryland 21201 (“JHU”).

RECITALS

Whereas, JHU and Company (the “Parties”) are parties to that certain Exclusive
License Agreement JHU Ref. No. A20530 effective February 16, 2012 (the
“Agreement”); and

Whereas, the Parties now desire to amend the Agreement as set forth below.

Now, Therefore, in consideration of the premises and mutual covenants and
agreements contained herein, and for good and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound hereby, do hereby agree as follows:

 

1.

Amendment to Paragraph 5.4 Developmental Obligations.

   

   

Paragraph 5.4 shall be deleted in its entirety from the Agreement and replaced
with the following:

   

   

   

5.4

Developmental Obligations.  Best efforts shall be demonstrated, among other
ways, by the achievement of the following diligence milestones:

   

 

   

Event

Date

   

   

(i)

the first screened patient in any trial

   

   

   

   

subsequent to the current trial

July 1, 2017

   

For clarity, “first screened patient” shall mean the first patient screened for
histocompatibility status prior to dosing.  

With regard to the diligence milestone specified in Paragraph 5.4(i), Company
may extend such milestone by one (1) year with written notice to JHU prior to
the due date thereof specified in Paragraph 5.4(i) and upon paying JHU a
non-creditable, nonrefundable fee of [ * ] within thirty (30) days after such
notice. The Company may extend the milestone for an additional one (1) year
period by written notice to JHU prior to expiration of the initial one (1) year
extension period and payment to JHU of a non-creditable, non-refundable fee of [
* ] within thirty (30) days after such written notice.



 

   





--------------------------------------------------------------------------------

   

Company shall provide JHU with notice, as provided hereunder in Paragraph 10.6,
within thirty (30) days of achieving the diligence milestone.

Unless otherwise specifically defined in this Amendment No. 1, all capitalized
terms used herein shall have the meaning given to such terms in the Agreement.
 Except as explicitly amended by this Amendment No. 1, all other terms and
conditions of the Agreement shall remain in full force and effect and apply
fully to the terms of this Amendment No. 1 as if part of the Agreement.

In Witness Whereof, the Parties, intending to be legally bound, have caused this
Amendment No. 1 to be executed by their respective duly authorized
representatives.

   

 

THE JOHNS HOPKINS UNIVERSITY

   

IMMUNOCELLULAR THERAPEUTICS, LTD.

   

   

   

   

   

By:

/s/ Wesley D. Blakeslee J.D. CLP

   

By:

/s/ Andrew Gengos

   

Wesley D. Blakeslee J.D. CLP

   

   

Andrew Gengos

   

Executive Director

   

   

President and CEO

   

   

   

   

   

Date:

9/24/2013

   

Date:

9/17/2013

   

   

                       

 

 2 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------